           Case 1:21-cr-00048-LY Document 532 Filed 08/11/21 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS                                          O:    03
                                                                                 32    UC'   I


                                  AUSTIN DIVISION

UNITED STATES OF AMERICA                          §
                                                  §
                                                  §
V.                                                §      CRIMINAL NO. 1:21-CR-048-LY
                                                  §

(26) JEFFREY SPARKS                               §




       BEFORE Defendant's arrest and entry of a plea of "Not Guilty" in this case, the court made

findings and conclusions and rendered a Case Management Order (Doc. #456). The court now

finds and concludes that that order should have equal application to this Defendant.

       The court finds that discovery in this matter is voluminous and includes, inter alia, multiple

cell-phone-data extractions, Title III electronic and wire interceptions, personal identifying

information, and potential other forensic date that may require sophisticated or expert analysis by

the Defendants. In addition, the investigation appears to involve numerous federal, county, and

local law-enforcement agencies, each of which has generated a substantial number of reports and

records. Moreover, some of the Government's evidence may involve expert reports the Defendants

will need to analyze and prepare cross examination of the author. Finally, the charges in this case

include participation in a complex and far-reaching conspiracy to distribute a variety of controlled

substances, which may create complex pre-trial litigation issues. The court further finds that based

on the volume and nature of discovery materials, the number of defendants, and the potential for

complex pre-trial proceedings, it would be unreasonable to expect defense counsel to be able to

effectively prepare pre-trial motions and prepare for trial within the period normally prescribed by

the Speedy Trial Act. See 18 U.S.C.    §   3161, et seq. Consequently, the ends of justice served by

extending the time until trial of this caseoutweigh the best interest of the public and the Defendants
               Case 1:21-cr-00048-LY Document 532 Filed 08/11/21 Page 2 of 5




in a speedy trial. For the reasons set forth above, the court DETERMINES           AND DECLARES

that the above-captioned matter is COMPLEX. See 18 U.S.C.              §   3161 (h)(7)(B)(ii). No party

objects to this declaration.



         IT IS    ORDERED if they have not already done so, the parties confer and accomplish

 the following matters FORTHWITH:

    A. The Government shall permit each Defendant to inspect and copy the following items or
        copies thereof, or supply copies thereof, that are within the possession, custody, or control
        of the Government, the existence of which is known or by the exercise of diligence may
        become known to the Government.

         1.    Written or recorded statements made by Defendants.

         2. The substance       of any oral statement made by any Defendant before or after
               Defendant's arrest in response to interrogation by a person then known to be a
               government agent that the Government intends to offer into evidence at trial.

         3.    Recorded grand jury testimony of Defendants relating to the offenses charged.

         4. Defendants' FBI arrest records.

         5. Books, papers, documents, photographs, tangible objects, buildings or places
               that the Government intends touse as evidence at trial to prove its case-in-chief
               or that were obtained from or belong to Defendants.

         6.     Results of reports of physical or mental examinations, and of scientific tests or
                experiments, made in connection with this case.

         7.     A written summary of the testimony of expert witnesses the Government
                intends to present at trial that describes the witnesses' opinions, the bases and
                reasons therefor, and the witnesses' qualifications.

    B. Defendants shall permit the Government to inspect and copy the following items or
       copies thereof, or supply copies thereof, that are within the possession, custody or control
       of any Defendant, the existence of which is known or by the exercise of diligence may
        become known to any Defendant.

          1.    Books, papers, documents, photographs, or tangible objects that Defendant
                intends to introduce as evidence-in-chief at the trial.



                                                     2
          Case 1:21-cr-00048-LY Document 532 Filed 08/11/21 Page 3 of 5




       2. Results or reports   of physical or mental examinations and of scientific tests or
           experiments made in connection with this case that Defendant intends to
           introduce as evidence-in-chief at trial or that were prepared by a witness
           any Defendant intends to call at trial when the results or reports relate to the
           witness's testimony.

       3. A written summary       of the testimony of expert witnesses any Defendant
           intends to present at trial that describes the witnesses' opinions, the bases and
           reasons therefor, and the witnesses' qualifications.

  C. The Government shall reveal to Defendants and permit inspection and copying               of all
      information and material known to the Government that may be favorable to any
      Defendant on the issues of guilt or punishment within the scope of Brady v. Maryland,
      373 U.S. 83 (1963) or that would tend to impeach government witnesses.

  D. The Government shall disclose to Defendants the existence and substance            of any
      payments, promises of immunity,   leniency, or preferential treatment made to prospective
      government witnesses within the scope of United States v. Giglio, 405 U.S. 150 (1972),
      and Napue v. illinois, 360 U.S. 264 (1959).

  E. The Government shall supply Defendants with an FBI rap sheet or other appropriate
      record of prior convictions of any Government witness who is known to have a prior
      criminal record.

  F. The Government shall state whether any Defendant was the subject        of any electronic
      surveillance, and, if so, shall furnish to Defendants for   inspection and copying any
      recordings or videotapes that may be offered into evidence at trial.

  G. The Government shall cause to be transcribed the grand jury testimony of all witnesses
     who will testif' for the Government at the trial of this cause so their statements can be
     furnished to Defendants pursuant to 18 United States Code section 3500.

       It shall be the continuing duty of counsel for each party to reveal to opposing counsel all

newly discovered information or other material within the scope of this order.

       The court may at any time, upon motion properly filed, order that the discovery or

inspection provided for by this order be denied, restricted, or deferred, or make such other order

as is appropriate. It is expected by the court, however, that counsel for each party shall make

every good faith effort to comply with the letter and spirit of this order.




                                                 3
           Case 1:21-cr-00048-LY Document 532 Filed 08/11/21 Page 4 of 5




       IT IS ORDERED that pursuant to Rule 12(c) of the Federal Rules of Criminal Procedure

all Pretrial Motions shall be filed ON OR BEFORE December 2, 2021.

       IT IS FURTHER ORDERED that all parties may file a response to any pretrial motion

ON OR BEFORE December 16, 2021.

       IT IS FURTHER ORDERED that all pretrial motions are set for hearing in Courtroom

7, Seventh Floor   of the United States Courthouse,   501 West Fifth Street, Austin, Texas, on

January 13,2022, at 9:30 AM.



        IT IS ORDERED that pursuant to       United States   v.   Ellis, 547 F.2d 863 (5th Cir. 1977),

 any plea bargain or plea agreement entered into by the parties in this cause shall be made known

 in writing to this Court ON OR BEFORE January 26, 2022. No plea bargain or plea agreement

 entered into after this date shall be honored by this Court without good cause shown for delay.



       IT IS FURTHER ORDERED that the above entitled and numbered cause is set for

 DOCKET CALL on January 31, 2022, at 9:30 AM, in Courtroom 7, Seventh Floor of the

 United States COurthouse, 501 West Fifth Street, Austin, Texas.

        IT IS FURTHER ORDERED that the above entitled and numbered cause is set for

 JURY SELECTION AND TRIAL in Courtroom 7, Seventh Floor of the United States

 Courthouse, 501 West Fifth Street, Austin, Texas, on February 7, 2022, at 9:00 AM.

        IT IS FURTHER ORDERED that all motions in limine, proposed voir dire questions,

 proposed jury instructions and other court's charge materials, and all other items any party

 desires the court to consider with regard to trial procedure, shall be filed ON OR BEFORE



                                                El
               Case 1:21-cr-00048-LY Document 532 Filed 08/11/21 Page 5 of 5




 January 28, 2022, at 5:00 PM. Failure to file such items as ordered herein shall constitute a

 waiver of same.

         Pursuant to the Speedy Trial Act, 18 U.S.C.     § 3 161(h)(7),   the Court finds that the ends of

justice served by allowing the Defendants additional time for pretrial preparation outweighs the

best interest of the public and the Defendants in a speedy trial. The Court's basis for said finding

is that the failure to grant such a continuance in this case would deny counsel for the Defendants

the reasonable time necessary for effective preparation, taking into account the exercise of due

diligence.   See 18 U.S.C. §   3161 (h)(7). Thus, the Court finds that the time between the date of this

order and the trial setting of February 7, 2022, is excludable under the Speedy Trial Act, 18 U.S.C.

§   3161(h).

         IT IS FURTHER ORDERED that the Clerk of the Court shall send a copy of this order

to counsel for Defendants, the United States Attorney, United States Pretrial Services, and the

United State Probation Office. Counsel for Defendants shall notify Defendants to be present at

the January 13, 2022 hearing on pretrial motions, the January 31, 2022 docket call, and the

February 7, 2022 jury selection and trial.

         IT IS FINALLY ORDERED that in the event the services of a court interpreter are

required, counsel for Defendant shall notify the United States District Clerk's Office within

five   days of the date of the hearing on pretrial motions, docket call, and jury selection and trial.

         SIGNED this                  day of August, 2021.




                                                          UNITED STAT S DISTRICT JUDGE




                                                     5
